Case 5:18-cr-50023-TLB Document131 Filed 07/27/21 Page 1of1PagelD # 725

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA PLAINTIFF/RESPONDENT

V. CASE NO. 5:18-CR-50023-003

JORGE CABALLERO-GONZALEZ DEFENDANT/MOVANT
JUDGMENT

For the reasons stated in the Memorandum Opinion and Order filed this day, IT IS
HEREBY ORDERED AND ADJUDGED that Defendant's Amended Motion to Vacate

(Doc. 107) is DENIED and a certificate of appealability is also DENIED.

th day of July, 2021.

  

IT IS SO ORDERED AND ADJUDGED on this

 

aa “BRO
D DISTRICT JUDGE
